On November 23, 1993, the Defendant was sentenced to seven (7) years for the offense of ISSUING A BAD CHECK, a Felony Common Scheme. Before the defendant can be considered for parole, he must undergo a chemical dependency evaluation and successfully complete any course of treatment deemed appropriate as a result of that evaluation; plus other conditions as listed in the November 23,1993 Judgment. Credit is given for sixty-six (66) days served in the Flathead County Detention Center.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same, except that alcohol treatment can be a part of his prerelease program.
The reason for the decision is to allow the Defendant to get alcohol treatment as part of his prerelease program. The sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner, Member and Hon. Robert Boyd, Alternate Member.
The Sentence Review Board wishes to thank Jefferson Hawkins for representing himself in this matter.